I concur in the judgment and opinion, but the issue of standing is of such importance that it bears further comment.
The procedure to be followed in a forfeiture action is clearly set out in R.C. 2933.43(C). Basically, it requires that a legal officer seeking forfeiture must first seek out persons who might have an ownership interest in the property, for example by doing a search of title records. Then the officer must send notice by certified mail to any person known to him to have an interest "because of the conduct of the search, the making of inquiries, or otherwise * * *." (Emphasis added.) And even then, it also requires that notice of the forfeiture be published in a newspaper so that other persons about whom the officer is unaware can have the opportunity to appear and assert their interests. The legislature chose to use very broad language in describing those to be served.
In this case, there was no attempt at all to obey the notice provisions of the statute, but appellee claims appellants have no standing. Let us suppose the statute had been followed. If a person had received notice by certified mail, he would have had standing to appear in court and assert his interest, if any. If a person had seen the notice published in the newspaper, he too would have had the standing to come into court and assert his interest. Simply put, it is by following the notice provisions of the statute that some persons are given standing.
Here, there was no notice, and the appellee argues in effect that, "We did not give [appellants] notice, so they do not have standing." This argument is *Page 490 
absolutely untenable. Under that interpretation of the statute, the true owner, sometimes the innocent owner, has no standing to object to a procedure which is void ab initio. The dissent argues, not unreasonably, that a true owner has an adequate remedy by bringing an action after the defective forfeiture procedure. I would argue that this creates an unnecessary multiplicity of suits, and that it is a better policy to insist that the law be followed as written in the first instance.
I will concede that at the hearing on May 15th, appellants did not present their case as positively and completely as possible. However, I would attribute any failure to the hurried procedure of the trial court. The statute requires four weeks after notice, yet here the hearing was set the very day of the petition. Counsel for appellants objected to this rush to judgment, and whatever else clearly demonstrated that he represented people who were, as described in the statute, making inquiries.
I would hold that unless and until the officer seeking forfeiture can show that he has complied with the notice provisions of R.C. 2933.43, he is estopped to raise the issue of standing against any person who appears and asserts an interest. Thus, I concur.